DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 7-9, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frey (DE4327034).  Regarding claims 1 and 11, Frey teaches a vehicle seat comprising upholstery elements and at least one damping arrangement in at least one of the upholstery elements, the damping arrangement comprising a mechanically acting spring element (2) and a pneumatically acting bubble (3) associated with the spring element (see Figure 2), the bubble comprising an interior space and an elastic bubble wall, wherein a pressure in the interior space of the bubble can be variably adjusted via a pump (via item 7; see claims 4 and 5 of prior art), the spring element and the bubble acting in collaboration with the at least one upholstery element in such a manner that a damping of the respective upholstery element depends on a restoring force of the spring element and the pressure in the bubble, wherein the bubble is disposed in the damping arrangement above or below the spring element in the direction of deflection of the spring element (see Figure 2), and wherein the bubble acting in collaboration with the spring element in such a manner that a change in pressure in the interior space of the bubble causes a deflection of the spring element and, thereby, a change in the restoring force for variably adjusting the damping the of the at least one upholstery element depending on the pressure in the bubble (see last two paragraphs of the translation on Page 6).

Regarding claim 3, Frey further teaches wherein the damping arrangement includes a plurality of mechanically acting spring elements and a plurality of pneumatically acting bubbles, each bubble being associated with a respective spring element (see Figure 2), and wherein the pressure in each bubble of the damping arrangement can be individually adjusted in a temporally adjustable manner (see the first two paragraphs of the translation on Page 7).

Regarding claim 4, Frey further teaches wherein the damping arrangement includes a plurality of mechanically acting spring elements and a plurality of pneumatically acting bubbles, each bubble being associated with a respective spring element (see Figure 2), and wherein the pressure in each bubble of the damping arrangement can be individually adjusted via a pump and/or valves associated with the bubbles (see the first two paragraphs of the translation of Page 7).

Regarding claim 7, Frey further teaches wherein the damping arrangement includes a plurality of mechanically acting spring elements and a plurality of pneumatically acting bubbles (see Figure 3), each bubble being associated with a respective spring element, and wherein each bubble acts on only one spring element (see Figure 3).

Regarding claim 8, Frey further teaches wherein the spring element is a spiral spring (see Figure 2).

Regarding claim 9, Frey further teaches wherein at least two spring elements and at least two bubbles associated with the spring elements are provided in one damping arrangement (see Figure 3).

Allowable Subject Matter
Claims 5-6, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245. The examiner can normally be reached Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R WENDELL/Primary Examiner, Art Unit 3636